DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 14, 21-23 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu US 20180321708.

Regarding claim 1, Wu US 20180321708 discloses (in Fig. 2) a foldable display device (16a), comprising: 
a panel assembly (24) divided into a folding area (26) and a non- folding area (28/30); 
22 cover window layer is a protective film as required by paragraph 0112 in applicant’s specification) on the panel assembly (24), 
wherein the optical element (22) includes grooves (grooves between 36b in Fig. 5B) with a zigzag pattern (as depicted in Fig. 5B) repeatedly patterned on an upper surface of the optical element (22).

Regarding claim 3, Wu the foldable display device according to claim 1, wherein the grooves (vertical zigzagging grooves between 36b in Fig. 5b) are patterned in a direction (vertical direction) intersecting a folding direction (horizontal direction as depicted in Fig. 3B) of the panel assembly (24 as depicted in Fig. 5B).

Regarding claim 4, Wu the foldable display device according to claim 3, wherein the direction (vertical direction) is perpendicular to the folding direction (horizontal direction as depicted in Fig. 3B) of the panel assembly (24).

Regarding claim 5, Wu the foldable display device according to claim 1, wherein the grooves (vertical zigzagging grooves between 36b in Fig. 5b) have a shape selected from a triangular wave shape, a sine wave shape, and a pulsed wave shape (as depicted in Fig. 5b).

Regarding claim 6, Wu the foldable display device according to claim 1, wherein the grooves include a plurality of first grooves (vertical zigzagging grooves between 36b 

Regarding claim 8, Wu the foldable display device according to claim 6, wherein the plurality of first grooves (vertical zigzagging grooves between 36b in 26) is patterned on the upper surface of the optical element (22) with a constant interval between grooves of the plurality of first grooves (as depicted in Fig. 5B).

Regarding claim 14, Wu the foldable display device according to claim 1, wherein the grooves (horizontal zigzagging grooves between 36b in Fig. 5b) are patterned in a same direction as a folding direction (horizontal direction) of the panel assembly (24 as depicted in Fig. 5b).

Regarding claim 21, Wu discloses a foldable display device (shown in Fig. 3a), comprising: 
a panel assembly (24 in Fig. 3a) including: 
a folding area (26 in Fig. 3a) capable of being folded to a folded state (as depicted in Fig. 3b) of the foldable display device, and 
a display panel (42 in Fig. 9a) emitting light toward an upper surface of the panel assembly (24); and 
an optical element (22 in Fig. 3a) on the upper surface of the panel assembly (24 in Fig. 3a), 
22) including grooves patterned on an upper surface of the optical element (22) to facilitate folding of the folding area (26) to the folded state, 
wherein at least a first part of the grooves is in a first direction and at least a second part of the grooves is in a second direction different than the first direction.

Regarding claim 22, Wu discloses the foldable display device according to claim 21, wherein the panel assembly (24) further includes: a first non-folding area (28) and a second non-folding area (30), wherein the folding area (26) is between the first non-folding area (28) and the second non-folding area (30 as depicted in Fig. 3a).

Regarding claim 23, Wu discloses the foldable display device according to claim 22, wherein the optical element (22) overlaps at least a part of each of the folding area (26), the first non-folding area (28), and the second non-folding area (30 as depicted in Fig. 3a).

Regarding claim 26, Wu discloses the foldable display device according to claim 21, wherein the grooves (vertical grooves between 36b in Fig. 5b) are patterned in a same direction as a folding axis of the panel assembly (as depicted in Fig. 5b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 7, 11-13, 15 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (embodiment of Fig. 5b) as applied to claims 1, 6, 14 and 22 above, and further in view of Wu (other embodiments).

Regarding claim 7, Wu (embodiment of Fig. 5b) discloses the foldable display device according to claim 6.
 Wu (embodiment of Fig. 5b) does not explicitly disclose wherein the plurality of first grooves is more densely patterned than is the plurality of second grooves.
However, Wu (embodiment of Fig. 15c) discloses wherein the plurality of first grooves (vertical zigzagging grooves between 36b in 26) is more densely patterned than is the plurality of second grooves (vertical zigzagging grooves between 36b in 28/30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the plurality of first grooves be more densely patterned than the plurality of second grooves, as taught by Wu (embodiment of Fig. 15c), in order to fine tune and reduce bending stress.

Regarding claim 11, Wu (embodiment of Fig. 5b) discloses the foldable display device according to claim 1, wherein the grooves are patterned in the folding area (26 as depicted in Fig. 5b).
only in the folding area.
However, Wu (embodiment of Fig. 15b) discloses that the grooves (vertical zigzagging grooves between 36a in 26) are patterned only in the folding area (26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the grooves be patterned only in the folding area, as taught by Wu (embodiment of Fig. 15b), in order to fine tune and reduce bending stress.

Regarding claim 12, Wu (embodiment of Fig. 5b) discloses the foldable display device according to claim 1.
Wu (embodiment of Fig. 5b) does not explicitly disclose wherein the grooves are more densely patterned folding area than in the non-folding area.
However, Wu (embodiment of Fig. 15c) discloses wherein the grooves (vertical zigzagging grooves between 36b in 26) are more densely patterned in the folding area (26) than in the non-folding area (28/30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the grooves be more densely patterned in the folding area than in the non-folding area, as taught by Wu (embodiment of Fig. 15c), in order to fine tune and reduce bending stress.

Regarding claim 13, Wu (embodiment of Fig. 5b) discloses the foldable display device according to claim 1, wherein an interval between the grooves is gradually 
Wu (embodiment of Fig. 5b) does not explicitly disclose wherein an interval between the grooves is gradually widened from a center of the folding area to an edge of the non-folding area.
However, Wu (embodiment of Fig. 15c) discloses an interval between the grooves (grooves between 36a) is gradually widened from a center of the folding area (26) to an edge of the non-folding area (28/30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have an interval between the grooves be gradually widened from a center of the folding area to an edge of the non-folding area, as taught by Wu (embodiment of Fig. 15c), in order to fine tune and reduce bending stress.

Regarding claim 15, Wu (embodiment of Fig. 5b) discloses the foldable display device according to claim 14.
Wu (embodiment of Fig. 5b) does not explicitly disclose wherein the zigzag pattern of the groove is denser in the folding area than in the non-folding area.
However, Wu (embodiment of Fig. 15c) discloses that the pattern of the groove (vertical grooves between 36a) is denser in the folding area (26) than in the non-folding area (28/30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the zigzag pattern of the groove is denser in 

Regarding claim 24, Wu (embodiment of Fig. 5b) discloses the foldable display device according to claim 22. 
Wu (embodiment of Fig. 5b) does not explicitly disclose wherein an interval between the grooves is gradually widened from a center of the folding area to an edge of the first non- folding area or the second non-folding area.
However, Wu (embodiment of Fig. 15c) discloses an interval between the grooves (grooves between 36a) is gradually widened from a center of the folding area (26) to an edge of the first non- folding area (28) or the second non-folding area (30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have an interval between the grooves be gradually widened from a center of the folding area to an edge of the first non-folding area or the second non-folding area, as taught by Wu (embodiment of Fig. 15c), in order to fine tune and reduce bending stress.

Regarding claim 25, Wu (embodiment of Fig. 5b) discloses the foldable display device according to claim 22, wherein the grooves include a plurality of first grooves patterned in the folding area (26) and a plurality of second grooves patterned in the first non-folding area (28) and the second non- folding area (30 as depicted in Fig. 15c).
Wu (embodiment of Fig. 5b) does not explicitly disclose wherein the plurality of first grooves is more densely patterned than is the plurality of second grooves.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the plurality of first grooves be more densely patterned than is the plurality of second grooves, as taught by Wu (embodiment of Fig. 15c), in order to fine tune and reduce bending stress.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 and 6 above.

Regarding claim 9, Wu discloses the foldable display device according to claim 6, wherein a first width of each groove of the plurality of first grooves (vertical zigzagging grooves between 36b in 26) is (the same as) a second width of each groove of the plurality of second grooves (vertical zigzagging grooves between 36b in 28/30).
Wu does not explicitly disclose wherein a first width of each groove of the plurality of first grooves is greater than a second width of each groove of the plurality of second grooves.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the size of the width of each groove of the plurality of first grooves such that it be greater than the second width of each groove of the plurality of second grooves, in order to further control the bending stresses, since such a modification would have involved a mere change in the size of a 

Regarding claim 10, Wu discloses the foldable display device according to claim 1. 
Wu does not explicitly disclose wherein a depth of each of the grooves is 10% to 20% of a thickness of the optical element.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the size of the of the depth of each of the grooves such that it be 10% to 20% of the thickness of the optical element in order to further control the bending stresses, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 above, and further in view of Sano US 20060132945.

Regarding claim 2, Wu the foldable display device according to claim 1.
Wu does not explicitly disclose an adhesive layer between the panel assembly and the optical element.
However, Sano discloses an adhesive layer (4 in Fig. 4 of Sano) between the panel assembly (4 of Lee) and the optical element (of Sano).
.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20160155967 in view of Wu US 20180321708 further in view of Sano US 20060132945.

Regarding claim 16, Lee US20160155967 discloses (in Fig. 2) a foldable display device, comprising: 
a panel assembly (4 in Fig. 2) divided into a folding area (4c) and a non- folding area (4a and 4b); 
a back plate (1-3) supporting the panel assembly (4) below the panel assembly (4 as depicted in Fig. 2). 
Lee does not explicitly disclose an optical element on the panel assembly; and 
an adhesive layer between the panel assembly and the optical element, 
wherein the optical element includes grooves with a zigzag pattern repeatedly patterned on an upper surface of the optical element.
However, Wu discloses an optical element (22 in Fig. 3a) on a panel assembly (24 in Fig. 3a); and 
22) includes grooves with a zigzag pattern repeatedly patterned on an upper surface of the optical element (22 as depicted in Fig. 5c).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the foldable display device of Lee further comprise an optical element on the panel assembly; wherein the optical element includes grooves with a zigzag pattern repeatedly patterned on an upper surface of the optical element, as taught by Wu, in order to reduce bending stress.
Further, Sano US20060132945 discloses an adhesive layer (4 in Fig. 4 see[0045]) between the panel assembly (31) and the optical element (10/41). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the foldable display device of Lee further comprise an adhesive layer between the panel assembly and the optical element, as taught by Sano, in order to secure the optical element to the panel assembly.

Regarding claim 17, Lee in view of Wu in view of Sano discloses the foldable display device according to claim 16, wherein the grooves include a plurality of first grooves patterned in the folding area (26 of Wu) and a plurality of second grooves patterned in the non-folding area (28/30 of Wu), wherein the plurality of first grooves is more densely patterned than is the plurality of second grooves (as depicted in Fig. 15c).
Lee in view of Wu in view of Sano does not explicitly disclose that the plurality of first grooves is more densely patterned than is the plurality of second grooves.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the plurality of first grooves is more densely patterned than is the plurality of second grooves, as taught by Wu’s embodiment of Fig. 15c, in order to fine tune and further reduce stress on the optical layer.

Regarding claim 18, Lee in view of Wu in view of Sano discloses the foldable display device according to claim 17, wherein a first width of each groove of the plurality of first grooves is greater than a second width of each groove of the plurality of second grooves.
Lee in view of Wu in view of Sano does not explicitly disclose that the first width of each groove of the plurality of first grooves is greater than the second width of each groove of the plurality of second grooves.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the size of the width of each groove of the plurality of first grooves such that it be greater than the second width of each groove of the plurality of second grooves, in order to further control the bending stresses, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 19, Lee in view of Wu in view of Sano discloses the foldable display device according to claim 16.
Lee in view of Wu in view of Sano does not explicitly disclose wherein the grooves are patterned only in the folding area.
However, Wu’s embodiment of Fig. 15b discloses wherein the grooves (grooves between 36a) are patterned only in the folding area (26).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the grooves patterned only in the folding area, as taught by Wu’s embodiment of Fig. 15b, in order to fine tune and further reduce stress on the optical layer.

Regarding claim 20, Lee in view of Wu in view of Sano discloses the foldable display device according to claim 16.
Lee in view of Wu in view of Sano does not explicitly disclose wherein an interval between the grooves is gradually widened from a center of the folding area to an edge of the non-folding area.
However, Wu’s embodiment of Fig. 15c discloses wherein an interval between the grooves (grooves between 36a) is gradually widened from a center of the folding area (26) to an edge of the non-folding area (28/30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have an interval between the grooves is gradually widened from a center of the folding area to an edge of the non-folding area, as taught .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sarma US 10317578 Fig. 4; Lee US 20170010715 Fig. 4b; Petcavich US 20100033818 Fig. 2; Suga US 20020122257 Fig. 4 and Wu US 20090122577 Fig. 3b disclose an optical element with patterned grooves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841                                                                                                                                                                                                        




/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841